EXHIBIT 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made and
entered into as of December 3, 2019 (the “Effective Date”) by and among
Clearfield, Inc., a Minnesota corporation (the “Company”) and Daniel Herzog (the
“Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive have entered into that certain Employment
Agreement dated November 16, 2017 (the “Agreement”) and desire to amend the
Agreement by this Amendment; and

 

WHEREAS, capitalized terms used and not defined in this Amendment have the
meanings ascribed to them in the Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                  Amendments. The Agreement is amended as follows as of the
Effective Date:

 

(a)Section 4(a)(i) shall be restated to read in its entirety as follows:

 

(i) The Executive shall be paid (A) the Executive’s earned but unpaid Base
Salary and accrued but unpaid vacation pay through the Date of Termination, and
any Annual Bonus required to be paid to the Executive pursuant to Section
2(b)(ii) above for any fiscal year of the Company that ends on or before the
Date of Termination to the extent not previously paid (the “Accrued
Obligations”), and (B) an amount (the “Severance Amount”) equal to two (2) times
the amount of the Executive’s Base Salary in effect on the Date of Termination;

 

(b)Section 5 of the Agreement shall be restated to read in its entirety as
follows:

 

5. Termination Upon a Change in Control

 

If a Change in Control (as defined in the Company’s 2007 Stock Compensation Plan
as in effect on December 23, 2016, but excluding from such definition Section
8(b)(ii) thereof)) occurs during the Employment Period, the Company shall pay to
the Executive a lump sum payment in the amount equal to two (2) times
Executive’s Base Salary in effect on the date of the Change in Control. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason within one (1) year after the effective date of the
Change in Control (the “CIC Anniversary”), then the Executive shall also be
entitled to receive the payments and benefits provided in Section 4(a), subject
to the terms and conditions thereof. For the purposes of this Section, the
calculation of the Executive’s Annual Bonus and Base Salary would be in effect
on the date of the Change in Control. Subject to Section 11(e) hereof, the
payment described herein shall be paid in a lump sum within 30 days following
the later of (i) the Termination Date, or (ii) the end of all rescission periods
associated with the release described in Section 4 (v) but in no event later
than 60 days after the Termination Date; provided, however, that (a) Executive
has executed and delivered to Company a release in form and substance
satisfactory to the Company within 30 days following the Termination Date, (b)
all rescission periods have expired, (c) Executive has not revoked or breached
the release, and (d) Executive has complied with and continues to comply with
all of the provisions of this Agreement. In addition, in the event of such a
termination of the Executive’s employment, all outstanding stock options,
restricted stock and other equity awards granted to the Executive under any of
the Company’s equity plans (or awards substituted therefor covering the
securities of a successor company) shall become immediately vested and
exercisable in full.

 



 

 

2.                  No Implied Amendments. This Amendment shall be effective as
of the Effective Date. Except as herein amended, all of the terms of the
Agreement shall remain in full force and effect and are ratified in all
respects. On and after the Effective Date, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the Agreement, as amended by this Amendment.

 

3.                  Incorporation of Agreement Provisions. The provisions of
Section 10 (Successors) and Section 11 (Miscellaneous) of the Agreement shall
apply to this Amendment as if fully set forth herein, mutatis mutandis.

 

 

[The remainder of this page intentionally left blank]

 

 

 

 

 

 

 

 

 



2

 

IN WITNESS WHEREOF, this Amendment No. 1 to Employment Agreement has been duly
executed and delivered as of the Effective Date.

 

 

CLEARFIELD, INC.

 

 

By: /s/ Cheryl Beranek                           

Cheryl Beranek

Chief Executive Officer

 

 

 

/s/ Daniel Herzog                                      

Daniel Herzog

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment No. 1 to Employment Agreement]



 

